NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 1, 2019*
                               Decided November 5, 2019

                                          Before

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19‐1512

UNITED STATES OF AMERICA,                             Appeal from the United States District Court
     Plaintiff‐Appellee,                              for the Southern District of Indiana,
                                                      Indianapolis Division.
       v.
                                                      1:11CR00083‐001
CHARLES T. BLACK, JR.,
    Defendant‐Appellant.                              Tanya Walton Pratt,
                                                      Judge.

                                        ORDER

      Charles T. Black, Jr., a federal inmate, appeals the denial of his post‐judgment
motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) because of changes in the
sentencing guidelines. Because he waived his right to challenge his sentence, we affirm.

       As part of a plea agreement, Black pleaded guilty to possessing a firearm during
and in relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1), and waived his right to


*We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19‐1512                                                                             Page 2

contest or seek to modify his sentence in any type of proceeding, including direct
appeals and challenges brought under 18 U.S.C. § 3582 or 28 U.S.C. § 2255.

        Years later, Black moved to reduce his sentence, contending that recent changes
to the guidelines under Amendment 782 entitled him to a two‐level reduction. The
district court denied Black’s motion, finding that Black was ineligible for a sentence
reduction under Amendment 782 because he was sentenced as a career offender.

        On appeal, the government argues that we should affirm the district court’s
order because Black waived his right to contest his sentence. Black argues that the
government waived waiver in the district court by not discussing it in its response to
his § 3582(c)(2) motion. We disagree. “We will enforce an appellate waiver so long as
the record clearly demonstrates that it was made knowingly and voluntarily.” United
States v. Perillo, 897 F.3d 878, 883 (7th Cir. 2018) (internal citations omitted). In the plea
agreement and at sentencing, Black confirmed that he understood he was waiving his
right to challenge his conviction or sentence if the court accepted the agreed‐upon
sentence of 180 months, which it did.

        Regardless of whether Black waived his right to file a § 3582(c)(2) motion, the
district court properly denied the motion. Amendment 782 does not apply to career
offenders. United States v. Robinson, 812 F.3d 1130, 1131 (7th Cir. 2016); accord United
States v. Akers, 892 F.3d 432, 434 (D.C. Cir. 2018). Black argues that he was not sentenced
as a career offender, but this is incorrect. At the sentencing hearing, the district judge,
adopting the presentence investigation report, explained that Black was a career
offender based on his prior offenses of resisting law enforcement and dealing in
cocaine. See Doc. 100, Sentencing Hr’g Tr., at 18–19. He is therefore ineligible for a
sentence reduction under Amendment 782. To the extent Black argues that he no longer
qualifies as a career offender, a § 3582(c)(2) motion is not the proper vehicle to challenge
a career‐offender designation. See Dillon v. United States, 560 U.S. 817, 831 (2010); United
States v. Jackson, 573 F.3d 398, 400 (7th Cir. 2009).

       We have considered Black’s remaining arguments, and none has merit.

                                                                                   AFFIRMED